Citation Nr: 1543337	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, or a mood disorder.

2.  Entitlement to service connection for a disability of the back.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a chronic fatigue syndrome, to include a qualifying multisymptom chronic disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to November 1991, including service in Saudi Arabia (Southwest Asia, or SWA) as part of Operation Desert Shield/Desert Storm.  

This appeal initially came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims file was later transferred to the Atlanta, Georgia, RO.  

The Board remanded the appeal for service connection for PTSD in April 2011.  The Board denied the claim in April 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand in June 2015.  The Court issued a June 2015 Order which incorporated the Joint Motion and vacated and remanded the Board's 2014 decision.  The appeal now returns to the Board from the Court.

The Court also directed that the Board review the Veteran's October 2006 correspondence.  The RO had accepted that correspondence as a notice of disagreement (NOD) with a September 2006 rating decision which denied service connection for PTSD.  The Court questioned whether the October 2006 correspondence was also an NOD with regard to an August 2006 rating decision which addressed four additional claims, as well as the claim for service connection for PTSD.  The Court noted that it was unable to determine why the RO issued the September 2006 rating decision, since the August 2006 decision adjudicated all issues raised in the November 2005 claim, and the claims file does not reflect that any document or evidence was received from the Veteran after issuance of the August 7, 2006 rating decision and the September 28, 2006 readjudication.  The September 2006 rating decision "confirmed and continued" denial of service connection for PTSD.  

The September 29, 2006 cover letter to the September 2006 rating decision states that the decision was issued in response to "new evidence" received in June 2006.  The RO identified the "new evidence" as a statement received from the Veteran in March 2006 and duplicate copies of records of general medical treatment by the "Buffalo Medical Group."  The September 2006 rating decision does not explain why the "new" April 2006 statement regarding stressors or the June 2006 duplicate "Buffalo Medical Group" clinical records were not addressed in the August 2006 denial of service connection for PTSD, given that those items of evidence were already of record at the time of the August 2006 rating decision.    

In October 2006, the Veteran stated that he fully and wholeheartedly" disagreed "with the denial" of his claim."  The October 2006 correspondence was timely to constitute a timely notice of disagreement (NOD) with the August 2006 rating decision as well as the September 2006 rating decision.  

The Board also notes that the claims for service connection for "mental problems, to include depression and a mood disorder" denied in August 2006 should not be characterized as separate from the claim for service connection for PTSD "confirmed and continued" in September 2006.  

Reviewing the Veteran's October 2006 communication in the manner most favorable to the Veteran, and characterizing the claim for service connection for PTSD as required in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issues are more accurately stated as listed on the title page of this decision.  The Board has jurisdiction to review those claims, based on the NOD of record, even though an SOC has not been issued with respect to the claims for service connection other than for PTSD.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran testified before the Board at a Travel Board hearing conducted by the undersigned in December 2010.  A transcript of that hearing is associated with the Veteran's physical claims file.  

The Veteran's physical file, and his electronic Virtual VA and eFolder files on VBMS (Veterans Benefits Management System) have been reviewed in preparation for this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his assignment to a location in the Persian Gulf extended past February 2, 1991.  He contends that VA's error with respect to the last day he was physically stationed in the Persian Gulf resulted in a determination that his statements about exposure to a verified stressor in late February 1991 were not credible.  

The 2015 Joint Motion for Remand notes that the service personnel record associated with the claims files do not provide a comprehensive summary of the units of assignment, dates of assignments, participation in combat operations, awards and decorations, or official travel outside the United States.  The pleadings before the Court reference a February 19, 1991 STR (service treatment record) which appears to show that the Veteran was treated at a Tactical (overseas) Hospital on that date, and an April 16, 1991 STR stating that the Veteran returned to the United States two weeks prior to the treatment date.  

The Court's Order requires that an AOJ attempt to obtain personnel records or other official records which document, more precisely, the exact dates of the service in the Persian Gulf.  It is the Board's opinion that an attempt should be made to locate a separation examination report and a Gulf War Registry examination report.  

The Board notes that the length of the Veteran's service in the Persian Gulf cannot be determined solely on the basis of the his overseas service, as the STRs establish that Saudi Arabia was not the only overseas location at which the Veteran served.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with an SOC which addresses each claim listed on the title page of this decision, with the exception of the claim for service connection for an acquired psychiatric disability.  Advise the Veteran that he has not yet appealed these claims to the Board.  Advise the Veteran of the time allowed to submit a substantive appeal if he wishes to request additional review by the board.

2.  The Veteran should be afforded the opportunity to submit or identify any additional evidence, of any type, that he believes may be relevant to any of the claims on appeal.  

3.  Contact the National Personnel Records Center (NPRC), the service department, or other appropriate agency as necessary to attempt to locate records which provide a comprehensive summary of the Veteran's units of assignment, dates of assignments, participation in combat operations, awards and decorations, official travel outside the United States, and search for the Veteran's 1991 separation examination and Persian Gulf registry examination. 


4.  If the records obtained do not resolve the Veteran's disagreement with VA's determination of his dates of SWA service, request Defense Finance and Accounting Service (DFAS) records which reflect the Veteran's rate of pay from February 1, 1991, through May 1, 1991.   

5.  The AOJ should then review the Veteran's statements to determine if additional stressor verification is required.  If so, the appropriate agency, to include the U.S. Army Joint Services Records Research Center (JSRRC), should be contacted to obtain such verification.

6.  Obtain the Veteran's VA mental health treatment records from November 2005 to the present.

7.  Ask the Veteran to identify any clinical providers of non-VA mental health treatment and non-VA facilities at which he received mental health treatment from November 2005 to the present.  Afford the Veteran an opportunity to identify or submit any additional records, clinical or non-clinical in nature, to include records of medications used, which might be relevant to assist the Veteran to establish his claim for service connection of an acquired psychiatric disorder.

8.  After all development described above is completed, including development as to stressor verification and dates of SWA service, obtain an updated medical opinion which addresses the Veteran's contention that he, at least as likely as not, has an acquired psychiatric disorder, to include PTSD, depression, or a mood disorder, which results from his service.  The reviewer, or examiner, if in-person examination is required, should be asked to address the following:  

(i).  What diagnosis or diagnoses are applicable to the Veteran's currently-manifested psychiatric disorders?  The reviewer/examiner should summarize the various diagnoses assigned for the Veteran's psychiatric disorders during this appeal, that is, since November 2005.  The clinician should explain why the diagnoses being assigned at this time are more accurate than other diagnoses previously assigned.

(ii).  In particular, is it at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran currently has PTSD? If PTSD is found, the stressor supporting that diagnosis should be noted in the record.

(iii).  For each acquired psychiatric disorder, the reviewer/examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the acquired psychiatric disorder(s) was(were) incurred or aggravated during the Veteran's service or as a result of an incident or stressor during service. 

A complete rationale for any opinion expressed must be provided. 

9.  The claim for service connection for an acquired psychiatric disorder should be readjudicated.  If any benefit for which appeal has been perfected remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SOC or SSOC.  The Veteran should be given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for s Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of s' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




